Citation Nr: 0325191	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a kidney disorder, 
to include a urinary disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO denied service 
connection for a back disorder, a kidney disorder (to include 
a urinary disorder), and a psychiatric disorder.  The 
appellant disagreed and this appeal ensued.  


REMAND

The appellant claims service connection for a back disorder, 
a kidney disorder, and a psychiatric disorder.  In his 
applications, he indicated that he had received treatment at 
the VA outpatient clinic (OPC) in Greenville, Mississippi in 
1973 and 1974 (for a back disorder) and in August 2001 (for 
kidney and psychiatric disorders).  The claims folder 
contains records dated in September and October 2001 from the 
Greenville VA OPC, but no indication that records were 
requested for 1973 and 1974 or for August 2001.  

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

The case is REMANDED for the following development:

1.  Obtain from the VA OPC in Greenville, 
Mississippi, copies of records concerning 
the appellant's treatment in 1973 and 
1974 for a back disorder, and in August 
2001 for kidney and psychiatric 
disorders.  All documents obtained must 
be associated with the claims file.  If 
no records are located, ask the 
Greenville VA OPC to specifically provide 
a negative reply.  

2.  After completing the action discussed 
above, schedule the appellant for 
appropriate VA examinations to assess the 
nature and etiology of the claimed back, 
kidney, and psychiatric disorders.  Ask 
the examiner(s) to identify the current 
diagnosis of any back, kidney, or 
psychiatric disorder, and to specify the 
etiology of each diagnosed disorder.  The 
examiner assessing the claimed kidney 
disorder should also opine as to whether 
the record shows a medical increase in 
the severity of the kidney disorder that 
existed prior to service.  The claims 
folder and a copy of this Remand should 
be made available to the examiner(s) for 
review before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



